
	

113 S967 IS: Military Justice Improvement Act of 2013
U.S. Senate
2013-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 967
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2013
			Mrs. Gillibrand (for
			 herself, Mrs. Boxer,
			 Ms. Collins, Mr. Blumenthal, Mr.
			 Begich, Ms. Mikulski,
			 Mr. Franken, Mr. Coons, Ms.
			 Hirono, Mr. Johanns,
			 Mrs. Shaheen, Mr. Pryor, Mr.
			 Schatz, Mr. Rockefeller,
			 Mr. Grassley, and
			 Mrs. Feinstein) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to modify various
		  authorities relating to procedures for courts-martial under the Uniform Code of
		  Military Justice, and for other purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Military Justice Improvement Act of
			 2013.
		2.Modification of
			 authority to determine to proceed to trial by court-martial on charges on
			 offenses with authorized maximum sentence of confinement of more than one
			 year
			(a)Modification of
			 authority
				(1)In
			 generalWith respect to charges under chapter 47 of title 10,
			 United States Code (the Uniform Code of Military Justice), that allege an
			 offense, other than an offense specified in paragraph (2), that is triable by
			 court-martial under that chapter for which the maximum punishment authorized
			 under that chapter includes confinement for more than one year, the Secretary
			 of Defense shall require the Secretaries of the military departments to provide
			 for the determination under section 830(b) of such chapter (article 30(b) of
			 the Uniform Code of Military Justice) on whether to try such charges by
			 court-martial as provided in paragraph (3).
				(2)Excluded
			 offensesParagraph (1) does not apply to an offense as
			 follows:
					(A)An offense under
			 sections 883 through 891 of title 10, United States Code (articles 83 through
			 91 of the Uniform Code of Military Justice).
					(B)An offense under
			 sections 893 through 917 of title 10, United States Code (articles 93 through
			 117 of the Uniform Code of Military Justice).
					(C)An offense under
			 section 933 of title 10, United States Code (article 133 of the Uniform Code of
			 Military Justice).
					(3)Requirements
			 and limitationsThe disposition of charges pursuant to paragraph
			 (1) shall be subject to the following:
					(A)The determination
			 whether to try such charges by court-martial shall be made by a commissioned
			 officer of the Armed Forces designated in accordance with regulations
			 prescribed for purposes of this subsection from among commissioned officers of
			 the Armed Forces in grade O–6 or higher who—
						(i)are
			 available for detail as trial counsel under section 827 of title 10, United
			 States Code (article 27 of the Uniform Code of Military Justice);
						(ii)have significant
			 experience in trials by general or special court-martial; and
						(iii)are outside the
			 chain of command of the member subject to such charges.
						(B)Upon a
			 determination under subparagraph (A) to try such charges by court-martial, the
			 officer making that determination shall determine whether to try such charges
			 by a general court-martial convened under section 822 of title 10, United
			 States Code (article 22 of the Uniform Code of Military Justice), or a special
			 court-martial convened under section 823 of title 10, United States Code
			 (article 23 of the Uniform Code of Military Justice).
					(C)The determination
			 to try such charges by court-martial under subparagraph (A), and by type of
			 court-martial under subparagraph (B), shall be binding on any applicable
			 convening authority for a trial by court-martial on such charges.
					(D)The actions of an
			 officer described in subparagraph (A) in determining under that subparagraph
			 whether or not to try charges by court-martial shall be free of unlawful or
			 unauthorized influence or coercion.
					(E)The determination
			 under subparagraph (A) not to proceed to trial of such charges by general or
			 special court-martial shall not operate to terminate or otherwise alter the
			 authority of commanding officers to refer such charges for trial by summary
			 court-martial convened under section 824 of title 10, United States Code
			 (article 24 of the Uniform Code of Military Justice), or to impose non-judicial
			 punishment in connection with the conduct covered by such charges as authorized
			 by section 815 of title 10, United States Code (article 15 of the Uniform Code
			 of Military Justice).
					(4)Construction
			 with charges on other offensesNothing in this subsection shall
			 be construed to alter or affect the disposition of charges under chapter 47 of
			 title 10, United States Code (the Uniform Code of Military Justice), that
			 allege an offense triable by court-martial under that chapter for which the
			 maximum punishment authorized under that chapter includes confinement for one
			 year or less.
				(5)Policies and
			 procedures of the military departments
					(A)In
			 generalThe Secretaries of the military departments shall revise
			 policies and procedures as necessary to comply with this subsection.
					(B)UniformityThe
			 General Counsel of the Department of Defense shall review the policies and
			 procedures revised under this paragraph in order to ensure that any lack of
			 uniformity in policies and procedures, as so revised, among the military
			 departments does not render unconstitutional any policy or procedure, as so
			 revised.
					(6)Manual for
			 Courts-MartialThe Secretary of Defense shall recommend such
			 changes to the Manual for Courts-Martial as are necessary to ensure compliance
			 with this subsection.
				(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall, in consultation with the Secretaries of the military
			 departments, submit to Congress a report on the revisions of policies and
			 procedures necessary to comply with subsection (a). The report shall include
			 such recommendations for modifications to chapter 47 of title 10, United States
			 Code (the Uniform Code of Military Justice), and the Manual for Courts-Martial
			 as the Secretary of Defense considers appropriate for that purpose.
			(c)Effective date
			 and applicabilitySubsection (a), and the revisions required by
			 that subsection, shall take effect on the date that is 180 days after the date
			 of the enactment of this Act, and shall apply with respect to charges preferred
			 under section 830 of title 10, United States Code (article 30 of the Uniform
			 Code of Military Justice), on or after such effective date.
			3.Modification of
			 Manual for Courts-Martial to eliminate factor relating to character and
			 military service of the accused in rule on initial disposition of
			 offensesNot later than 180
			 days after the date of the enactment of this Act, Rule 306 of the Manual for
			 Courts-Martial (relating to policy on initial disposition of offenses) shall be
			 amended to strike the character and military service of the accused from the
			 factors to be considered by the disposition authority in disposing of
			 charges.
		4.Modification of
			 officers authorized to convene general and special courts-martial
			(a)In
			 generalSubsection (a) of
			 section 822 of title 10, United States Code (article 22 of the Uniform Code of
			 Military Justice), is amended—
				(1)by striking paragraphs (5) through
			 (8);
				(2)by inserting
			 after paragraph (4) the following new paragraph (5):
					
						(5)the officers in
				the offices established pursuant to section 4(c) of the Military Justice
				Improvement Act of 2013 or officers in the rank of O–6 or higher who are
				assigned such responsibility by the Chief of Staff of the Army, the Chief of
				Naval Operations, the Chief of Staff of the Air Force, or the Commandant of the
				Marine Corps; or
						;
				and
				(3)by redesignating
			 paragraph (9) as paragraph (6).
				(b)No exercise by
			 officers in chain of command of accused or victimSuch section
			 (article) is further amended by adding at the end the following new
			 subsection:
				
					(c)An officer
				specified in subsection (a)(5) may not convene a court-martial under this
				section if the person is in the chain of command of the accused or the
				victim.
					.
			(c)Offices of
			 Chiefs of Staff on courts-Martial
				(1)Offices
			 requiredEach Chief of Staff of the Armed Forces specified in
			 paragraph (5) of section 822(a) of title 10, United States Code (article 22(a)
			 of the Uniform Code of Military Justice), as amended by subsection (a), shall
			 establish an office to do the following:
					(A)To convene
			 general and special courts-martial under sections 822 and 823 of title 10,
			 United States Code (articles 22 and 23 of the Uniform Code of Military
			 Justice), pursuant to paragraph (5) of section 822(a) of title 10, United
			 States Code (article 22(a) of the Uniform Code of Military Justice), as so
			 amended.
					(B)To detail under
			 section 826 of title 10, United States Code (article 26 of the Uniform Code of
			 Military Justice), judges of courts-martial convened as described in
			 subparagraph (A).
					(C)To detail under
			 section 827 of title 10, United States Code (article 26 of the Uniform Code of
			 Military Justice), members of courts-martial convened as described in
			 subparagraph (A).
					(2)PersonnelThe
			 personnel of each office established under paragraph (1) shall consist of such
			 members of the Armed Forces and civilian personnel of the Department of Defense
			 as may be detailed or assigned to the office by the Chief of Staff
			 concerned.
				5.Deadline for
			 military judge to call general and special courts-martial into
			 sessionIn the case of trial
			 by general or special court-martial of charges on an offense determined under
			 section 2(a)(1) to be tried by such court-martial under 47 of title 10, United
			 States Code (the Uniform Code of Military Justice), the military judge shall
			 call the court into session pursuant to section 839 of title 10, United States
			 Code (article 39 of the Uniform Code of Military Justice), not later than 90
			 days after the date on which the authority determines to try such charges by
			 court-martial.
		6.Modification of
			 authorities and responsibilities of convening authorities in taking actions on
			 the findings and sentences of courts-martial
			(a)Inclusion of
			 written justification for certain actions on sentencesParagraph
			 (2) of section 860(c) of title 10, United States Code (article 60(c) of the
			 Uniform Code of Military Justice), is amended by adding at the end the
			 following new sentence: In taking such an action (other than an action
			 to approve a sentence), the convening authority or other person taking such
			 action shall prepare a written justification of such action, which written
			 justification shall be made a part of the record of the
			 court-martial..
			(b)Prohibition on
			 dismissal of finding or change to finding of guilty of lesser included
			 offenseSuch section (such article) is further amended—
				(1)in paragraph (3),
			 by striking the second sentence; and
				(2)by adding at the
			 end the following new paragraph:
					
						(4)If a convening authority or other
				person acts on the findings of a court-martial, the convening authority or
				other person may not—
							(A)dismiss any charge or specification by
				setting aside a finding of guilty thereto; or
							(B)change a finding of guilty to a charge
				or specification to a finding of guilty to an offense that is a lesser included
				offense of the offense stated in the charge or
				specification.
							.
				(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to findings and
			 sentences of courts-martial reported to convening authorities under section 860
			 of title 10, United States Code (article 60 of the Uniform Code of Military
			 Justice), as so amended, on or after such effective date.
			7.Command action
			 on reports on sexual offenses involving members of the Armed Forces
			(a)Immediate
			 action requiredA commanding officer who receives a report of a
			 sexual-related offense involving a member of the Armed Forces in the chain of
			 command of such officer shall act upon the report in accordance with subsection
			 (b) immediately after receipt of the report by the commanding officer.
			(b)Action
			 requiredThe action required by this subsection with respect to a
			 report described in subsection (a) is the referral of the report to the
			 criminal investigation office with responsibility for investigating that
			 offense of the military department concerned or such other investigation
			 service of the military department concerned as the Secretary of the military
			 department concerned may specify for purposes of this section.
			8.Monitoring and
			 assessment of modification of authorities on courts-martial by independent
			 panel on review and assessment of proceedings under the Uniform Code of
			 Military JusticeSection
			 576(d)(2) of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239; 126 Stat. 1762) is amended—
			(1)by redesignating
			 subparagraph (J) as subparagraph (K); and
			(2)by inserting
			 after subparagraph (I) the following new subparagraph (J):
				
					(J)Monitor and assess the implementation
				and efficacy of the Military Justice Improvement Act of 2013, and the
				amendments made by that
				Act.
					.
			
